DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 09/14/2021.  
Claims 16 has been canceled.
Claims 21-24 have been added.
Claims 1-15 and 17-24 are pending and have been examined.

Claim Objections
Claim 3 is objected to because of the following informalities:  
As per claim 3, it appears that the semicolon in “performance;” in the 2nd to last line should be replaced with a comma.  
Appropriate correction is required.

Response to Arguments
Previous objections to the claims not included in this action have been withdrawn in view of amendments.
Previous objections to the drawings have been withdrawn in view of amendments.
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.  However, with respect to Morris, applicant argues in substance that Morris allegedly does not teach the claimed features, particularly that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 8-10, 17-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1).
As per claim 1, Merrill teaches a method comprising: receiving input specifying a first selection of a first value of a variable of a dataset (e.g. in paragraph 27, “receives a first set of input variable values for a first data set”), the variable including a set of values associated with a model (e.g. in paragraph 27, “modeling system receives [the] first set of input variable values”) including a set of submodels, the set of submodels including a first submodel (e.g. in paragraphs 86 and 101, “Ensemble modeling system which is built upon one or more of submodels… ensembles of models[i.e. submodels]”), the first value associated with the first submodel (e.g. in paragraph 101, “determines which model to use based on the input variables”); determining a first routing rule specifying use of the first submodel associated with the selected first value when the model receives the selected first value as input (e.g. in paragraph 101, “a selector determines which model to use based on the input variables according to ”), wherein the variable identifies a subgroup of a population within the dataset (e.g. in paragraph 100, “a subset of input variable values”); and deploying the model with the first routing rule (e.g. in paragraph 101, using modeling system “according to predetermined rules”), but does not specifically teach the first routing rule characterizing an order of priority for the set of submodels such that the first submodel has a higher priority for the subgroup of the population than a second submodel for the subgroup of the population; assessing, after deployment of the model, performance of the first submodel and the second submodel with respect to the subgroup of the population; and modifying, after deployment of the model, the first routing rule to adjust the order of priority for the set of submodels based on the second submodel outperforming the first submodel for the subgroup of the population.  However, Morris teaches a first routing rule characterizing an order of priority for a set of submodels such that a first submodel has a higher priority for a subgroup of a population than a second submodel for the subgroup of the population (e.g. in paragraphs 73-74, 80, and 84-85, “indicates that the performance of the newly trained predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use [i.e. priority order]… allow the selection of the sub-model or combination of sub-models that perform best at modeling the outcome of interest… where only a subset of parameters (e.g., a subset of sensor data type) from a complete set of parameters available that provides the greatest sensitivity in ” and/or “combine the outputs of the sub-models using various weights…for the purposes of predicting any variety of operational outcomes of interest [i.e. priority order]”), assessing, after deployment of the model, performance of the first submodel and the second submodel with respect to the subgroup of the population and modifying, after deployment of the model, the first routing rule to adjust the order of priority for the set of submodels based on the second submodel outperforming the first submodel for the subgroup of the population (e.g. in paragraphs 74, 88-89, 103, 118, and 125, “super-model may be deployed… continuously or periodically update the sub-models and/or the super-model based on features evaluated… test/tune the sub-models and/or the weights ascribed to the sub-models for the super-model” with “indicates that the performance of…predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use” and/or “plurality of super-models 330 can be deployed to provide predictions regarding the operational outcome of interest. In various embodiments, the super-models can compete with each other over some interval of time to determine which performs the best and select that super-model 330 for use. The competition can be repeated at defined intervals to make sure the most effective super-model 330 is being used to provide the predicted output”; note: in this case, “model” is interpreted as the plurality of super-models and 
As per claim 2, the rejection of claim 1 is incorporated and the combination further teaches receiving the dataset, the dataset including the variable, the variable including the set of values (e.g. Merrill, in paragraph 27); training, using the dataset, a first candidate model and a second candidate model (e.g. Morris, in paragraphs 56, 76, and 112, “data set…used to train and validate 192 the predictive models”); determining a first performance of the first candidate model based on output of the first candidate model when the first value is provided as input to the first candidate model and determining a second performance of the second candidate model based on output of the second candidate model when the first value is provided as input to the second candidate model (e.g. Morris, in paragraphs 74 and 76, “If the validation indicates that the performance of the newly trained predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use, this validation can be used as a basis for deploying the newly trained predictive model 194 to replace the predictive model 194 that is currently being used”).  
wherein the input is received from a user, an application, a process, or a data source (e.g. Merrill, in paragraph 27).
As per claim 9, the rejection of claim 1 is incorporated and the combination further teaches receiving data characterizing a first input to the model deployed with the first routing rule, the first input including the first value (e.g. Merrill, in paragraphs 27 and 101); determining, based on the first routing rule, use of the first submodel in response to receiving the first value as input to the model (e.g. Merrill, in paragraph 101, “a selector determines which model to use based on the input variables according to predetermined rules”); determining, using the first input, a first output of the first submodel associated with the first value and providing the first output of the first submodel as output of the model (e.g. Merrill, in paragraph 60, “generate the output explanation information for the original input variable values”).
As per claim 10, the rejection of claim 9 is incorporated and the combination further teaches wherein providing the first output includes transmitting, persisting, or displaying the first output (e.g. Merrill, in paragraphs 60-61)
Claims 17-18 is the system claim corresponding to method claims 1-2 and are rejected under the same reasons set forth, and Merrill further teaches at least one data processor and memory storing instructions which when executed by the at least one data processor causes the at least one data processor to perform operations (e.g. in paragraphs 170 and 173).
wherein the first routing rule characterizing the order of priority indicates that the first submodel is to be used to assess input data belonging to the first subgroup, and the modified first routing rule characterizing the modified order of priority indicates that the second submodel is to be used to assess input data belonging to the first subgroup (e.g. in paragraphs 74, 88-89, 103, 118, and 125, “super-model may be deployed… continuously or periodically update the sub-models and/or the super-model based on features evaluated… test/tune the sub-models and/or the weights ascribed to the sub-models for the super-model” with “indicates that the performance of…predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use” and/or “plurality of super-models 330 can be deployed to provide predictions regarding the operational outcome of interest. In various embodiments, the super-models can compete with each other over some interval of time to determine which performs the best and select that super-model 330 for use. The competition can be repeated at defined intervals to make sure the most effective super-model 330 is being used to provide the predicted output”; note: in this case, “model” reads on the plurality of super-models and “submodel” reads on a super-model)

Claims 3-5 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Rotenberg (US 20120030074 A1).
As per claim 3, the rejection of claim 2 is incorporated and the combination further teaches determining that the first performance is greater than the second performance and associating, in response to determining that the first performance is greater than the second performance, the first candidate model with the first value (e.g. Merrill, in paragraph 101, “determines which model to use based on the input variables”; Morris, in paragraphs 74 and 76, “If the validation indicates that the performance of the newly trained predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use, this validation can be used as a basis for deploying the newly trained predictive model 194 to replace the predictive model 194 that is currently being used”), wherein the first candidate model is included in the model as the first submodel (e.g. Merrill, in paragraphs 86 and 101), but does not specifically teach displaying, within a graphical user interface display space, a first icon associated with the first value, the first icon including a first characteristic representative of the first performance.  However, Rotenberg teaches displaying, within a graphical user interface display space, a first icon associated with the first value, the first icon including a first characteristic representative of a performance (e.g. in paragraph 56 and claim 1, “color and size of each sphere communicate to the user the value of parameters of a ”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Rotenberg because one of ordinary skill in the art would have recognized the benefit of allowing a user to easily understand performance.
As per claim 4, the rejection of claim 3 is incorporated and the combination further teaches wherein the set of values includes a second value (e.g. Merrill, in paragraph 27, use other input values), the method further comprising: determining a third performance of the first candidate model based on output of the first candidate model when the second value is provided as input to the first candidate model (e.g. Merrill, in paragraph 101, “determines which model to use based on the input variables” of the ensemble; Morris, in paragraphs 74 and 76, determines “performance” of a model); determining a fourth performance of the second candidate model based on output of the second candidate model when the second value is provided as input to the second candidate model (e.g. Merrill, in paragraph 101, “determines which model to use based on the input variables” of the ensemble; Morris, in paragraphs 74 and 76, determines “performance” of another model); determining that the fourth performance is greater than the third performance and associating, in response to determining that the fourth performance is greater than the third performance, the second candidate model with the second value (e.g. Merrill, in paragraph 101, “determines ” of the ensemble; Morris, in paragraphs 74 and 76, “If the validation indicates that the performance of the newly trained predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use, this validation can be used as a basis for deploying the newly trained predictive model 194 to replace the predictive model 194 that is currently being used”), but does not specifically teach displaying, within the graphical user interface display space, a second icon associated with the second value, the second icon including a characteristic representative of the fourth performance, wherein the first characteristic and the second characteristic include size, color, shape, position, opacity, alignment, shading, origin, border, font, margin, or padding.  However, Rotenberg teaches displaying, within a graphical user interface display space, a second icon associated with a second value, the second icon including a characteristic representative of another performance, wherein a first characteristic and a second characteristic include size, color, shape, position, opacity, alignment, shading, origin, border, font, margin, or padding (e.g. in paragraph 56 and claim 1, “color and size of each sphere communicate to the user the value of parameters of a corresponding asset… Green color indicates good performance, yellow color indicates moderate performance and red color is bad performance”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Rotenberg because one of ordinary skill 
As per claim 5, the rejection of claim 4 is incorporated and the combination further teaches receiving input specifying a second selection of the second value (e.g. Merrill, in paragraph 27, use other input values); and determining a second routing rule specifying use of the second candidate model associated with the selected second value in response to receiving the selected second value as input to the model (e.g. Merrill, in paragraphs 86 and 101, determine another model of the ensemble “to use based on the [other] input variables according to predetermined rules”), wherein the model is deployed with the first routing rule and the second routing rule (e.g. Merrill, in paragraphs 27 and 101, modeling system “according to predetermined rules”), and wherein the set of submodels includes the second candidate model (e.g. Merrill, in paragraphs 86 and 101, “Ensemble modeling system which is built upon one or more of submodels… ensembles of models[i.e. submodels]”).
Claims 19-20 are the system claims corresponding to method claims 3-4, and are rejected under the same reasons set forth.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Muramatsu et al. (US 20060136567 A1).
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches integrating the model into an event-driven computing environment API… explanation generator 190…is communicatively coupled to the modeling system 110”); and providing a network interface as an entry point for the model in the event-driven computing environment (e.g. Merrill, in paragraph 43, “explanation generator 190…is communicatively coupled to the modeling system 110 via a private network”), wherein the event-driven computing environment facilitates receiving an input value in the set of values and providing the input value as input to the model (e.g. Merrill, in paragraph 43, “provide at least one modified set of input variable values to the modeling system 110”), but does not specifically teach with a private internet protocol address.  However, a private internet protocol address for networking was well known in the art, as shown by Muramatsu (e.g. in paragraph 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Muramatsu because one of ordinary skill in the art would have recognized the benefit of facilitating identifying nodes in a network.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Labrecque et al. (US 20190069124 A1).
As per claim 7, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the deploying further comprises: encapsulating the model and the first routing rule in a virtual container configured to share a kernel, binaries, and libraries with a host; and providing the virtual container.  However, .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Barsoum et al. (US 20140279754 A1).
As per claim 11, the rejection of claim 1 is incorporated and the combination further teaches wherein determining the first routing rule further comprises: parsing an input signal for the first value (e.g. Merrill, in paragraph 27), but does not specifically teach filtering, using the parsed first value, the dataset for records of the dataset including the parsed first value; and associating the filtered records with the first submodel.  However, Barsoum teaches filtering, using a parsed first value, a dataset for records of the dataset including the parsed first value and associating the filtered records with a first entity (e.g. in paragraph 24, filter “patients having varying situations… patients with a diagnosed heart condition might have their own set of models”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Chu et al. (US 8214308 B2).
As per claim 12, the rejection of claim 1 is incorporated, but the combination does not specifically teach the monitoring the deployed model over time at least by determining a first performance of the model at a first time interval, determining a second performance of the model at a second time interval, and comparing the first performance and the second performance.  However, Chu teaches monitoring a deployed model over time at least by determining a first performance of the model at a first time interval, determining a second performance of the model at a second time interval, and comparing the first performance and the second performance (e.g. in column 6 lines 28-30 and claim 1, “Charts showing how the model degradation evolves over time are useful for the model monitoring process… comparing, using the one or more data processors, the baseline performance metric [associated with “a time period”] and the updated performance metric [associated with “a new time period that is later than the time period”]  to determine an indication of predictive ability decay for the predictive model”).  It would have been obvious to one of ordinary skill in the art before the effective filing .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Fulshaw et al. (US 20100153298 A1).
As per claim 13, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the input specifying the first selection is received via a slider provided within a graphical user interface display space; and wherein the slider is configured to adjust the first value at least by a percentage increase or a percentage decrease.  However, Fulshaw teaches input specifying a first selection received via a slider provided within a graphical user interface display space and wherein the slider is configured to adjust the first value at least by a percentage increase or a percentage decrease (e.g. in paragraph 73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Fulshaw because one of ordinary skill in the art would have recognized the benefit of facilitating user input of a value.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) and Fulshaw et al. .
As per claim 14, the rejection of claim 13 is incorporated, but the combination does not specifically teach receiving, in response to receiving the input specifying the first selection via the slider, input specifying training the model; partitioning, in response to receiving the input specifying training the model, the dataset on the first value of the variable; and training, in response to partitioning the dataset, the first submodel on a partition of the dataset including the first value of the variable.  However, the combination teaches receiving input including receiving the input specifying a first selection via a slider (e.g. Fulshaw, in paragraph 73) and Barsoum teaches receiving input specifying training a model (e.g. in paragraph 13); partitioning, in response to receiving the input specifying training the model, the dataset on the first value of the variable (e.g. in paragraph 24); and training, in response to partitioning the dataset, a first submodel on a partition of the dataset including the first value of the variable (e.g. in paragraph 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Barsoum because one of ordinary skill in the art would have recognized the benefit of facilitating a self-evolving model that remains relevant.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Langheier et al. (US 20060173663 A1).
receiving input specifying an operational constraint and a cost-benefit tradeoff; and associating the first submodel with the operational constraint and the cost-benefit tradeoff, wherein the first routing rule further specifies use of the first submodel associated with the operational constraint and the cost-benefit tradeoff.  However, Langheier teaches receiving input specifying an operational constraint and a cost-benefit tradeoff and associating a first entity with the operational constraint and the cost-benefit tradeoff, wherein a first routing rule further specifies use of the first entity associated with the operational constraint and the cost-benefit tradeoff (e.g. in paragraph 146 and figure 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Langheier because one of ordinary skill in the art would have recognized the benefit of facilitating determination of an optimal model.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) as applied above, and further in view of Pednault et al. (US 20030176931 A1) and Julien et al. (US 20070168334 A1).
As per claim 21, the rejection of claim 1 is incorporated, but the combination does not specifically teach providing a prompt to split the model based on the order of priority.  However, Pednault teaches splitting a model based on an order of priority (e.g. in paragraphs 32-35 and 184, and figure 1 showing conditional statements with user can split one table into multiple smaller tables to improve performance… [provided with] the modeling tool 132 [i.e. prompt] to annotate the… split in the data model”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Julien because one of ordinary skill in the art would have recognized the benefit of facilitating user control.

Claim 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 20180322406 A1) in view of Morris et al. (US 20160350671 A1) and Langheier et al. (US 20060173663 A1).
As per independent claim 23, Merrill teaches a method comprising: receiving input specifying a first selection of a first value of a variable of a dataset (e.g. in paragraph 27, “receives a first set of input variable values for a first data set”), determining a first routing rule specifying use of the first candidate submodel associated with the selected first value (e.g. in paragraph 101, “a selector determines which model to use based on the input variables according to predetermined rules”); and deploying a model with the first routing rule (e.g. in paragraph 101, using modeling system “according ”), the model including a set of submodels including the first candidate submodel (e.g. in paragraphs 86 and 101, “Ensemble modeling system which is built upon one or more of submodels… ensembles of models[i.e. submodels]”), but does not specifically teach the variable characterizing an operational resource or operational constraint; receiving input specifying a cost-benefit tradeoff; training, using the dataset and the operational resource or operational constraint, a first candidate model and a second candidate model; determining, prior to deployment of the model, a first performance of the first candidate model based on output of the first candidate model when the first value is provided as input to the first candidate model, wherein the first performance is determined based on the cost-benefit tradeoff; determining, prior to deployment of the model, a second performance of the second candidate model based on output of the second candidate model when the first value is provided as input to the second candidate model, wherein the second performance is determined based on the cost-benefit tradeoff; determining that the first performance is greater than the second performance; associating, prior to deployment of the model and in response to determining that the first performance is greater than the second performance, the first candidate model with the first value.  However, Morris teaches a variable characterizing an operational resource or operational constraint (e.g. in paragraphs 39-41 and 74, “operational information generated from the operating system 110 and/or equipment 112”, etc.) and training, using the dataset and the operational resource or operational constraint, a first candidate model and a second candidate data set…used to train and validate 192 the predictive models”); determining, prior to deployment of the model, a first performance of the first candidate model based on output of the first candidate model when a first value is provided as input to the first candidate model (e.g. in paragraphs 73-74, “validation indicates…the performance of the…predictive model” and figure 4 showing a first candidate model); determining, prior to deployment of the model, a second performance of the second candidate model based on output of the second candidate model when the first value is provided as input to the second candidate model (e.g. in paragraphs 73-74, “validation indicates…the performance of the…predictive model” and figure 4 showing a second candidate model); determining that the first performance is greater than the second performance and associating, prior to deployment of the model and in response to determining that the first performance is greater than the second performance, the first candidate model with the first value (e.g. in paragraphs 74 and 76, “If the validation indicates that the performance of the newly trained predictive model 194 is better for predicting the operational outcome of interest than the predictive model 194 currently in use, this validation can be used as a basis for deploying the newly trained predictive model 194 to replace the predictive model 194 that is currently being used”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Merrill to include the teachings of Morris because one of ordinary skill in the art would have recognized the benefit of using the 
As per claim 24, the rejection of claim 23 is incorporated and the combination further teaches wherein the model further includes a second submodel, and wherein the first routing rule indicates that the first candidate submodel is to be used to assess input data for the first value of the variable and that the second submodel is to be used to assess input data for a second value of the variable (e.g. Merrill, in paragraph 101, “a selector determines which model to use based on the input variables according to predetermined rules”; Morris, in paragraphs 29, 74, and 125, “context data values relating to Summer months can be removed if it is Winter… a subsequent modeling testing procedure applied to operational data collected over a period of time indicates that the predictive model is no longer accurate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
Guo (US 20200320419 A1) teaches “a plurality of first-level sub-models of a first model are obtained based on the first model, and an optimal first-level sub-models is selected from the plurality of first-level sub-models based on Bayesian scoring function” (e.g. in paragraph 50).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        01/05/2022